UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DANA N. ESCOFFIER,
                               Plaintiff,
                                                                   13-CV-3918 (JPO)
                    -v-
                                                                        ORDER
 CITY OF NEW YORK et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       The parties are directed to appear for a conference to schedule a date for trial on April 27,

2020, at 4:00 p.m. in Courtroom 706 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, NY 10007.

       SO ORDERED.

Dated: February 11, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
